DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #92, R1-1802697, Athens, Greece, February 26th – March 2nd, 2018, Agenda Item: 7.1.3.3.2, Source: Huawei, HiSilicon, Title: Remaining issues on HARQ management, hereinafter known as Huawei. 
As to claim 1, Huawei discloses a communication method, comprising: wherein a time unit used by a second downlink data is after a time unit used by a first downlink data, (Huawei, Figure 3 and 5, sending PDSCH2 after PDSCH1 ); and sending indication information to the terminal device, wherein the indication information is used to indicate the terminal device to send feedback information for the second downlink data at the second moment or after the second moment (Huawei, section 2.4, setting up UE to send feedback for second downlink data PDSCH2, where a second moment is U2). Huawei does not expressly disclose however LI discloses determining a second moment based on a first moment and a first processing delay, wherein the first moment is an estimated earliest moment at which a terminal device can send feedback information for first downlink data (LI, figure 10 and 11, [0084], [0085], sending PDSCH2 based on processing delay time and another duration so the second moment comes after first moment DLP1), wherein the first processing delay is an estimated delay in processing second downlink data by the terminal device (LI, [0084]-[0085], taking into account processing delay at UE to process the PDSCH response), and wherein the second moment is after the first moment (LI, figure 11, second moment, for sending PDSCH2 is after first moment, DLP1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of determining a second moment based on a first moment and a first processing delay, wherein the first moment is an estimated earliest moment at which a terminal device can send feedback information for first downlink data, wherein the first processing delay is an estimated delay in processing second downlink data by the terminal device, and wherein the second moment is after the first moment as taught by LI.  The response to PDSCH2 may occur before PDSCH1, delaying the processing of response to PDSCH2 until after PDSCH1 ensures the response to PDSCH1 is not omitted. 

As to claim 2, Huawei discloses wherein an interval between the first moment and the second moment is greater than or equal to the first processing delay (Huawei, section 2 and 2.1 processing time used to determine for interval for sending back HARQ).

As to claim 3, Huawei discloses wherein the first processing delay is determined based on at least one of the following parameters: a moment corresponding to a last symbol in the time unit used by the second downlink data, a moment corresponding to a last symbol in a symbol that is in the time unit used by the second downlink data and that is to carry a demodulation reference signal DMRS, a duration required by the terminal device to process the second downlink data, a length of the time unit used by the second downlink data, or a length of a slot corresponding to the second downlink data (Huawei, section 2.1 and table 1, processing time is determined based on DMRS configuration as it applies to plural continuous downlink data in figure 3). 

As to claim 4, Huawei discloses wherein the first processing delay is T, and T is obtained according to at least any one of the following formulas: T=T1−T2+T3; T=T4; or T=T5; wherein T1 is the moment corresponding to the last symbol in the time unit used by the second downlink data; T2 is the moment corresponding to the last symbol in the symbol that is in the time unit used by the second downlink data and that is to carry the demodulation reference signal DMRS; T3 is the duration required by the terminal device to process the second downlink data; T4 is the length of the time unit used by the second downlink data; and T5 is the length of the slot corresponding to the second downlink data (Huawei, section 2, processing time N1, N2 are slot based duration (and non-slot based), the processing time used to process and send feedback for the downlink data known in the standard).  

As to claim 5, Huawei and LI disclose the communication method according to claim 1. Huawei does not disclose however LI discloses before the determining a second moment based on a first moment and a first processing delay, comprising: receiving capability information sent by the terminal device, and determining the first moment based on the capability information (LI, [0084]-[0086], determining second moment; that is based on first moment considerations and processing time, further based on received capability from UE in [0086]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of before the determining a second moment based on a first moment and a first processing delay, comprising: receiving capability information sent by the terminal device, and determining the first moment based on the capability information as taught by LI.  It is customary in the art to determine processing requirements for a UE based on capability of the UE as plural types of UE including legacy UE’s exist in network environment. 

As to claim 6, Huawei discloses wherein the communication method further comprises: receiving capability information sent by the terminal device, and determining, based on the capability information, the duration required by the terminal device to process the second downlink data (Huawei, section 2 and 2.1: “HARQ processing time for capability #2”, table 1, interval for sending back HARQ based on device capability). 

As to claim 7, Huawei discloses a communication method, comprising: receiving indication information sent by a network device, wherein the indication information is used to indicate to send feedback information for second downlink data at a second moment or after the second moment (Huawei, section 2.4, setting up UE to send feedback for second downlink data PDSCH2, where a second moment is U2); and a time unit used by the second downlink data is after a time unit used by the first downlink data (Huawei, Figure 3 and 5, sending PDSCH2 after PDSCH1); and sending the feedback information for the second downlink data based on the indication information (Huawei, figure 3, feedback is sent by UE according to PDSCH to feedback configuration). Huawei does not expressly disclose however LI discloses wherein the second moment is determined based on a first moment and a first processing delay, wherein the first moment is an estimated earliest moment at which a terminal device can send feedback information for first downlink data (LI, figure 10 and 11, [0084], [0085], sending PDSCH2 based on processing delay time and another duration so the second moment comes after first moment DLP1), wherein the first processing delay is an estimated delay in processing the second downlink data by the terminal device (LI, [0084]-[0085], taking into account processing delay at UE to process the PDSCH response), and wherein the second moment is after the first moment (LI, figure 11, second moment, for sending PDSCH2 is after first moment, DLP1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huawei to include the limitations of wherein the second moment is determined based on a first moment and a first processing delay, wherein the first moment is an estimated earliest moment at which a terminal device can send feedback information for first downlink data, wherein the first processing delay is an estimated delay in processing the second downlink data by the terminal device, and wherein the second moment is after the first moment as taught 

As to claim 8, Huawei disclose wherein the sending the feedback information for the second downlink data based on the indication information comprises: when an interval between the first moment and the second moment is greater than or equal to 37the first processing delay, sending the feedback information for the second downlink data at the second moment or after the second moment based on the indication information (Huawei, section 2.1,  Figure 3, plural PDSCH and associated feedback based on processing delay, sent sequentially based on determined interval); or when an interval between the first moment and the second moment is less than the first processing delay, determining that the feedback information for the first downlink data is not ACK information (Huawei, page 5, section 2.4, when interval to send response to second downlink data is short and processing of first response is not complete, an NACK can be processed).

As to claim 9-13, the claim are rejected as applied to claim 2-6 respectively above by Huawei in view of LI. 

As to claim 14-20, the claim are rejected as applied to claim 7-13 respectively above by Huawei in view of LI. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                            February 1, 2022